Exhibit 10.80
REVOLVING LINE OF CREDIT NOTE

      $55,000,000   December 7, 2010

     FOR VALUE RECEIVED, the undersigned, SMITH & WESSON HOLDING CORPORATION, a
Nevada corporation, SMITH & WESSON CORP., a Delaware corporation,
THOMPSON/CENTER ARMS COMPANY, INC., a New Hampshire corporation, THOMPSON CENTER
HOLDING CORPORATION, a Delaware corporation, UNIVERSAL SAFETY RESPONSE, INC., a
Delaware corporation, FOX RIDGE OUTFITTERS, INC., a New Hampshire corporation,
K.W. THOMPSON TOOL COMPANY, INC., a New Hampshire corporation, O.L. DEVELOPMENT,
INC., a New Hampshire corporation, BEAR LAKE HOLDINGS, INC., a Delaware
corporation and SMITH & WESSON DISTRIBUTING, INC., a Delaware corporation
(collectively, the “Borrowers”), promise to pay to the order of TD BANK, N.A.
(the “Lender”), at the place and times provided in the Credit Agreement referred
to below the principal sum of
FIFTY-FIVE MILLION DOLLARS AND 00/100 CENTS ($55,000,000)
or, if less, the principal amount of, and interest accrued on, all Revolving
Loans made by the Lender from time to time pursuant to that certain Amended and
Restated Credit Agreement dated December 7, 2010 (as amended, restated or
modified from time to time, the “Credit Agreement”) by and among the Borrowers,
TD Bank, N.A., in its capacity as Administrative Agent (in said capacity,
together with its successors and assigns, the “Administrative Agent”) and the
Lenders party thereto from time to time (including, without limitation, the
Lender). Capitalized terms used herein and not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
     The unpaid principal amount of this Revolving Line of Credit Note from time
to time outstanding is subject to mandatory prepayment from time to time as
provided in the Credit Agreement and shall bear interest as provided in the
Credit Agreement. All payments of principal and interest on this Revolving Line
of Credit Note shall be payable in lawful currency of the United States of
America in immediately available funds to the Administrative Agent.
     This Revolving Line of Credit Note is entitled to the benefits of, and
evidences obligations incurred under, the Credit Agreement, to which reference
is made for a description of the Collateral for this Revolving Line of Credit
Note and for a statement of the terms and conditions on which the Borrowers are
permitted and required to make prepayments and repayments of principal of the
obligations evidenced hereby and on which such obligations may be declared to be
immediately due and payable.
     THIS REVOLVING LINE OF CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.
     Each and every party liable hereunder or for the indebtedness evidenced
hereby whether as maker, endorser, guarantor, surety or otherwise hereby:
(a) except as may be expressly provided in the Credit Agreement or the other
Loan Documents, waives notice (including, without limitation, notice of
intention to accelerate maturity, notice of acceleration of maturity, and notice
of non-payment), presentment, demand, protest, suretyship defenses and defenses
in the nature thereof such as bringing of suit, and diligence in taking any
action to collect amounts owing hereunder or in any proceeding against any of
the rights and properties securing payment hereof; (b) waives any defenses based
upon and specifically assents to any and all extensions and postponements of the
time for payment, changes in terms and conditions and all other indulgences and
forbearances which may be granted by the holder to any party now or hereafter
liable hereunder or for the indebtedness evidenced hereby; (c) agrees to any

 



--------------------------------------------------------------------------------



 



substitution, exchange, release, surrender or other delivery of any Collateral
now or hereafter held hereunder or in connection with the Credit Agreement or
any of the other Loan Documents, and to the addition or release of any other
party or person primarily or secondarily liable; (d) agrees that if any
Collateral given to secure this Revolving Line of Credit Note or the
indebtedness evidenced hereby or to secure any of the obligations set forth or
referred to in the Credit Agreement or any of the other Loan Documents shall be
found to be unenforceable in full or to any extent, or if the Administrative
Agent, the Lender, any other Secured Party or any other party shall fail to duly
perfect or protect such Collateral, the same shall not relieve or release any
party liable hereon or thereon nor vitiate any other security or collateral
given for any obligations evidenced hereby or thereby; (e) agrees to pay all
reasonable costs and expenses incurred by the Administrative Agent, the Lender
or any other Secured Party in connection with the indebtedness evidenced hereby,
including, without limitation, all reasonable attorneys’ fees and costs, for the
making and collection of the indebtedness evidenced hereby and the enforcement
of rights and remedies hereunder and under the Credit Agreement and the other
Loan Documents, whether or not suit is instituted; and (f) consents to all of
the terms and conditions contained in this Revolving Line of Credit Note, the
Credit Agreement and the other Loan Documents.
     The liability of the Borrowers under this Revolving Line of Credit Note
shall be joint and several.
(Remainder of page intentionally left blank)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers have executed this Revolving Line of
Credit Note under seal as of the day and year first above written.

            SMITH & WESSON HOLDING CORPORATION
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        SMITH & WESSON CORP.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        THOMPSON/CENTER ARMS COMPANY, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        UNIVERSAL SAFETY RESPONSE, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        FOX RIDGE OUTFITTERS, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        BEAR LAKE HOLDINGS, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer   

(Revolving Line of Credit Note)

 



--------------------------------------------------------------------------------



 



         

            K.W. THOMPSON TOOL COMPANY, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        O.L. DEVELOPMENT, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        THOMPSON CENTER HOLDING COMPANY
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        SMITH & WESSON DISTRIBUTING, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer   

(Revolving Line of Credit Note)

 



--------------------------------------------------------------------------------



 



         

REVOLVING LINE OF CREDIT NOTE

      $30,000,000   December 7, 2010

     FOR VALUE RECEIVED, the undersigned, SMITH & WESSON HOLDING CORPORATION, a
Nevada corporation, SMITH & WESSON CORP., a Delaware corporation,
THOMPSON/CENTER ARMS COMPANY, INC., a New Hampshire corporation, THOMPSON CENTER
HOLDING CORPORATION, a Delaware corporation, UNIVERSAL SAFETY RESPONSE, INC., a
Delaware corporation, FOX RIDGE OUTFITTERS, INC., a New Hampshire corporation,
K.W. THOMPSON TOOL COMPANY, INC., a New Hampshire corporation, O.L. DEVELOPMENT,
INC., a New Hampshire corporation, BEAR LAKE HOLDINGS, INC., a Delaware
corporation and SMITH & WESSON DISTRIBUTING, INC., a Delaware corporation
(collectively, the “Borrowers”), promise to pay to the order of SOVEREIGN BANK
(the “Lender”), at the place and times provided in the Credit Agreement referred
to below the principal sum of
THIRTY MILLION DOLLARS AND 00/100 CENTS ($30,000,000)
or, if less, the principal amount of, and interest accrued on, all Revolving
Loans made by the Lender from time to time pursuant to that certain Amended and
Restated Credit Agreement dated December 7, 2010 (as amended, restated or
modified from time to time, the “Credit Agreement”) by and among the Borrowers,
TD Bank, N.A., in its capacity as Administrative Agent (in said capacity,
together with its successors and assigns, the “Administrative Agent”) and the
Lenders party thereto from time to time (including, without limitation, the
Lender). Capitalized terms used herein and not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
     The unpaid principal amount of this Revolving Line of Credit Note from time
to time outstanding is subject to mandatory prepayment from time to time as
provided in the Credit Agreement and shall bear interest as provided in the
Credit Agreement. All payments of principal and interest on this Revolving Line
of Credit Note shall be payable in lawful currency of the United States of
America in immediately available funds to the Administrative Agent.
     This Revolving Line of Credit Note is entitled to the benefits of, and
evidences obligations incurred under, the Credit Agreement, to which reference
is made for a description of the Collateral for this Revolving Line of Credit
Note and for a statement of the terms and conditions on which the Borrowers are
permitted and required to make prepayments and repayments of principal of the
obligations evidenced hereby and on which such obligations may be declared to be
immediately due and payable.
     THIS REVOLVING LINE OF CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.
     Each and every party liable hereunder or for the indebtedness evidenced
hereby whether as maker, endorser, guarantor, surety or otherwise hereby:
(a) except as may be expressly provided in the Credit Agreement or the other
Loan Documents, waives notice (including, without limitation, notice of
intention to accelerate maturity, notice of acceleration of maturity, and notice
of non-payment), presentment, demand, protest, suretyship defenses and defenses
in the nature thereof such as bringing of suit, and diligence in taking any
action to collect amounts owing hereunder or in any proceeding against any of
the rights and properties securing payment hereof; (b) waives any defenses based
upon and specifically assents to any and all extensions and postponements of the
time for payment, changes in terms and conditions and all other indulgences and
forbearances which may be granted by the holder to any party now or hereafter
liable hereunder or for the indebtedness evidenced hereby; (c) agrees to any

 



--------------------------------------------------------------------------------



 



substitution, exchange, release, surrender or other delivery of any Collateral
now or hereafter held hereunder or in connection with the Credit Agreement or
any of the other Loan Documents, and to the addition or release of any other
party or person primarily or secondarily liable; (d) agrees that if any
Collateral given to secure this Revolving Line of Credit Note or the
indebtedness evidenced hereby or to secure any of the obligations set forth or
referred to in the Credit Agreement or any of the other Loan Documents shall be
found to be unenforceable in full or to any extent, or if the Administrative
Agent, the Lender, any other Secured Party or any other party shall fail to duly
perfect or protect such Collateral, the same shall not relieve or release any
party liable hereon or thereon nor vitiate any other security or collateral
given for any obligations evidenced hereby or thereby; (e) agrees to pay all
reasonable costs and expenses incurred by the Administrative Agent, the Lender
or any other Secured Party in connection with the indebtedness evidenced hereby,
including, without limitation, all reasonable attorneys’ fees and costs, for the
making and collection of the indebtedness evidenced hereby and the enforcement
of rights and remedies hereunder and under the Credit Agreement and the other
Loan Documents, whether or not suit is instituted; and (f) consents to all of
the terms and conditions contained in this Revolving Line of Credit Note, the
Credit Agreement and the other Loan Documents.
     The liability of the Borrowers under this Revolving Line of Credit Note
shall be joint and several.
(Remainder of page intentionally left blank)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers have executed this Revolving Line of
Credit Note under seal as of the day and year first above written.

            SMITH & WESSON HOLDING CORPORATION
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        SMITH & WESSON CORP.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        THOMPSON/CENTER ARMS COMPANY, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        UNIVERSAL SAFETY RESPONSE, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        FOX RIDGE OUTFITTERS, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        BEAR LAKE HOLDINGS, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer   

(Revolving Line of Credit Note)

 



--------------------------------------------------------------------------------



 



         

            K.W. THOMPSON TOOL COMPANY, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        O.L. DEVELOPMENT, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        THOMPSON CENTER HOLDING COMPANY
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        SMITH & WESSON DISTRIBUTING, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer     

(Revolving Line of Credit Note)

 



--------------------------------------------------------------------------------



 



REVOLVING LINE OF CREDIT NOTE

$15,000,000   December 7, 2010

     FOR VALUE RECEIVED, the undersigned, SMITH & WESSON HOLDING CORPORATION, a
Nevada corporation, SMITH & WESSON CORP., a Delaware corporation,
THOMPSON/CENTER ARMS COMPANY, INC., a New Hampshire corporation, THOMPSON CENTER
HOLDING CORPORATION, a Delaware corporation, UNIVERSAL SAFETY RESPONSE, INC., a
Delaware corporation, FOX RIDGE OUTFITTERS, INC., a New Hampshire corporation,
K.W. THOMPSON TOOL COMPANY, INC., a New Hampshire corporation, O.L. DEVELOPMENT,
INC., a New Hampshire corporation, BEAR LAKE HOLDINGS, INC., a Delaware
corporation and SMITH & WESSON DISTRIBUTING, INC., a Delaware corporation
(collectively, the “Borrowers”), promise to pay to the order of BERKSHIRE BANK
(the “Lender”), at the place and times provided in the Credit Agreement referred
to below the principal sum of
FIFTEEN MILLION DOLLARS AND 00/100 CENTS ($15,000,000)
or, if less, the principal amount of, and interest accrued on, all Revolving
Loans made by the Lender from time to time pursuant to that certain Amended and
Restated Credit Agreement dated December 7, 2010 (as amended, restated or
modified from time to time, the “Credit Agreement”) by and among the Borrowers,
TD Bank, N.A., in its capacity as Administrative Agent (in said capacity,
together with its successors and assigns, the “Administrative Agent”) and the
Lenders party thereto from time to time (including, without limitation, the
Lender). Capitalized terms used herein and not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
     The unpaid principal amount of this Revolving Line of Credit Note from time
to time outstanding is subject to mandatory prepayment from time to time as
provided in the Credit Agreement and shall bear interest as provided in the
Credit Agreement. All payments of principal and interest on this Revolving Line
of Credit Note shall be payable in lawful currency of the United States of
America in immediately available funds to the Administrative Agent.
     This Revolving Line of Credit Note is entitled to the benefits of, and
evidences obligations incurred under, the Credit Agreement, to which reference
is made for a description of the Collateral for this Revolving Line of Credit
Note and for a statement of the terms and conditions on which the Borrowers are
permitted and required to make prepayments and repayments of principal of the
obligations evidenced hereby and on which such obligations may be declared to be
immediately due and payable.
     THIS REVOLVING LINE OF CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.
     Each and every party liable hereunder or for the indebtedness evidenced
hereby whether as maker, endorser, guarantor, surety or otherwise hereby:
(a) except as may be expressly provided in the Credit Agreement or the other
Loan Documents, waives notice (including, without limitation, notice of
intention to accelerate maturity, notice of acceleration of maturity, and notice
of non-payment), presentment, demand, protest, suretyship defenses and defenses
in the nature thereof such as bringing of suit, and diligence in taking any
action to collect amounts owing hereunder or in any proceeding against any of
the rights and properties securing payment hereof; (b) waives any defenses based
upon and specifically assents to any and all extensions and postponements of the
time for payment, changes in terms and conditions and all other indulgences and
forbearances which may be granted by the holder to any party now or hereafter
liable hereunder or for the indebtedness evidenced hereby; (c) agrees to any

 



--------------------------------------------------------------------------------



 



substitution, exchange, release, surrender or other delivery of any Collateral
now or hereafter held hereunder or in connection with the Credit Agreement or
any of the other Loan Documents, and to the addition or release of any other
party or person primarily or secondarily liable; (d) agrees that if any
Collateral given to secure this Revolving Line of Credit Note or the
indebtedness evidenced hereby or to secure any of the obligations set forth or
referred to in the Credit Agreement or any of the other Loan Documents shall be
found to be unenforceable in full or to any extent, or if the Administrative
Agent, the Lender, any other Secured Party or any other party shall fail to duly
perfect or protect such Collateral, the same shall not relieve or release any
party liable hereon or thereon nor vitiate any other security or collateral
given for any obligations evidenced hereby or thereby; (e) agrees to pay all
reasonable costs and expenses incurred by the Administrative Agent, the Lender
or any other Secured Party in connection with the indebtedness evidenced hereby,
including, without limitation, all reasonable attorneys’ fees and costs, for the
making and collection of the indebtedness evidenced hereby and the enforcement
of rights and remedies hereunder and under the Credit Agreement and the other
Loan Documents, whether or not suit is instituted; and (f) consents to all of
the terms and conditions contained in this Revolving Line of Credit Note, the
Credit Agreement and the other Loan Documents.
     The liability of the Borrowers under this Revolving Line of Credit Note
shall be joint and several.
(Remainder of page intentionally left blank)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers have executed this Revolving Line of
Credit Note under seal as of the day and year first above written.

            SMITH & WESSON HOLDING CORPORATION
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        SMITH & WESSON CORP.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        THOMPSON/CENTER ARMS COMPANY, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        UNIVERSAL SAFETY RESPONSE, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        FOX RIDGE OUTFITTERS, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        BEAR LAKE HOLDINGS, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer   

(Revolving Line of Credit Note)

 



--------------------------------------------------------------------------------



 



         

            K.W. THOMPSON TOOL COMPANY, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        O.L. DEVELOPMENT, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        THOMPSON CENTER HOLDING COMPANY
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        SMITH & WESSON DISTRIBUTING, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer     

(Revolving Line of Credit Note)

 



--------------------------------------------------------------------------------



 



REVOLVING LINE OF CREDIT NOTE

$10,000,000   December 7, 2010

     FOR VALUE RECEIVED, the undersigned, SMITH & WESSON HOLDING CORPORATION, a
Nevada corporation, SMITH & WESSON CORP., a Delaware corporation,
THOMPSON/CENTER ARMS COMPANY, INC., a New Hampshire corporation, THOMPSON CENTER
HOLDING CORPORATION, a Delaware corporation, UNIVERSAL SAFETY RESPONSE, INC., a
Delaware corporation, FOX RIDGE OUTFITTERS, INC., a New Hampshire corporation,
K.W. THOMPSON TOOL COMPANY, INC., a New Hampshire corporation, O.L. DEVELOPMENT,
INC., a New Hampshire corporation, BEAR LAKE HOLDINGS, INC., a Delaware
corporation and SMITH & WESSON DISTRIBUTING, INC., a Delaware corporation
(collectively, the “Borrowers”), promise to pay to the order of CHICOPEE SAVINGS
BANK (the “Lender”), at the place and times provided in the Credit Agreement
referred to below the principal sum of
TEN MILLION DOLLARS AND 00/100 CENTS ($10,000,000)
or, if less, the principal amount of, and interest accrued on, all Revolving
Loans made by the Lender from time to time pursuant to that certain Amended and
Restated Credit Agreement dated December 7, 2010 (as amended, restated or
modified from time to time, the “Credit Agreement”) by and among the Borrowers,
TD Bank, N.A., in its capacity as Administrative Agent (in said capacity,
together with its successors and assigns, the “Administrative Agent”) and the
Lenders party thereto from time to time (including, without limitation, the
Lender). Capitalized terms used herein and not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
     The unpaid principal amount of this Revolving Line of Credit Note from time
to time outstanding is subject to mandatory prepayment from time to time as
provided in the Credit Agreement and shall bear interest as provided in the
Credit Agreement. All payments of principal and interest on this Revolving Line
of Credit Note shall be payable in lawful currency of the United States of
America in immediately available funds to the Administrative Agent.
     This Revolving Line of Credit Note is entitled to the benefits of, and
evidences obligations incurred under, the Credit Agreement, to which reference
is made for a description of the Collateral for this Revolving Line of Credit
Note and for a statement of the terms and conditions on which the Borrowers are
permitted and required to make prepayments and repayments of principal of the
obligations evidenced hereby and on which such obligations may be declared to be
immediately due and payable.
     THIS REVOLVING LINE OF CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.
     Each and every party liable hereunder or for the indebtedness evidenced
hereby whether as maker, endorser, guarantor, surety or otherwise hereby:
(a) except as may be expressly provided in the Credit Agreement or the other
Loan Documents, waives notice (including, without limitation, notice of
intention to accelerate maturity, notice of acceleration of maturity, and notice
of non-payment), presentment, demand, protest, suretyship defenses and defenses
in the nature thereof such as bringing of suit, and diligence in taking any
action to collect amounts owing hereunder or in any proceeding against any of
the rights and properties securing payment hereof; (b) waives any defenses based
upon and specifically assents to any and all extensions and postponements of the
time for payment, changes in terms and conditions and all other indulgences and
forbearances which may be granted by the holder to any party now or hereafter
liable hereunder or for the indebtedness evidenced hereby; (c) agrees to any

 



--------------------------------------------------------------------------------



 



substitution, exchange, release, surrender or other delivery of any Collateral
now or hereafter held hereunder or in connection with the Credit Agreement or
any of the other Loan Documents, and to the addition or release of any other
party or person primarily or secondarily liable; (d) agrees that if any
Collateral given to secure this Revolving Line of Credit Note or the
indebtedness evidenced hereby or to secure any of the obligations set forth or
referred to in the Credit Agreement or any of the other Loan Documents shall be
found to be unenforceable in full or to any extent, or if the Administrative
Agent, the Lender, any other Secured Party or any other party shall fail to duly
perfect or protect such Collateral, the same shall not relieve or release any
party liable hereon or thereon nor vitiate any other security or collateral
given for any obligations evidenced hereby or thereby; (e) agrees to pay all
reasonable costs and expenses incurred by the Administrative Agent, the Lender
or any other Secured Party in connection with the indebtedness evidenced hereby,
including, without limitation, all reasonable attorneys’ fees and costs, for the
making and collection of the indebtedness evidenced hereby and the enforcement
of rights and remedies hereunder and under the Credit Agreement and the other
Loan Documents, whether or not suit is instituted; and (f) consents to all of
the terms and conditions contained in this Revolving Line of Credit Note, the
Credit Agreement and the other Loan Documents.
     The liability of the Borrowers under this Revolving Line of Credit Note
shall be joint and several.
(Remainder of page intentionally left blank)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers have executed this Revolving Line of
Credit Note under seal as of the day and year first above written.

            SMITH & WESSON HOLDING CORPORATION
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        SMITH & WESSON CORP.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        THOMPSON/CENTER ARMS COMPANY, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        UNIVERSAL SAFETY RESPONSE, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        FOX RIDGE OUTFITTERS, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        BEAR LAKE HOLDINGS, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer   

(Revolving Line of Credit Note)

 



--------------------------------------------------------------------------------



 



         

            K.W. THOMPSON TOOL COMPANY, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        O.L. DEVELOPMENT, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        THOMPSON CENTER HOLDING COMPANY
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        SMITH & WESSON DISTRIBUTING, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer     

(Revolving Line of Credit Note)

 



--------------------------------------------------------------------------------



 



REVOLVING LINE OF CREDIT NOTE

      $5,000,000   December 7, 2010

     FOR VALUE RECEIVED, the undersigned, SMITH & WESSON HOLDING CORPORATION, a
Nevada corporation, SMITH & WESSON CORP., a Delaware corporation,
THOMPSON/CENTER ARMS COMPANY, INC., a New Hampshire corporation, THOMPSON CENTER
HOLDING CORPORATION, a Delaware corporation, UNIVERSAL SAFETY RESPONSE, INC., a
Delaware corporation, FOX RIDGE OUTFITTERS, INC., a New Hampshire corporation,
K.W. THOMPSON TOOL COMPANY, INC., a New Hampshire corporation, O.L. DEVELOPMENT,
INC., a New Hampshire corporation, BEAR LAKE HOLDINGS, INC., a Delaware
corporation and SMITH & WESSON DISTRIBUTING, INC., a Delaware corporation
(collectively, the “Borrowers”), promise to pay to the order of DEUTSCHE BANK
TRUST COMPANY AMERICAS (the “Lender”), at the place and times provided in the
Credit Agreement referred to below the principal sum of
FIVE MILLION DOLLARS AND 00/100 CENTS ($5,000,000)
or, if less, the principal amount of, and interest accrued on, all Revolving
Loans made by the Lender from time to time pursuant to that certain Amended and
Restated Credit Agreement dated December 7, 2010 (as amended, restated or
modified from time to time, the “Credit Agreement”) by and among the Borrowers,
TD Bank, N.A., in its capacity as Administrative Agent (in said capacity,
together with its successors and assigns, the “Administrative Agent”) and the
Lenders party thereto from time to time (including, without limitation, the
Lender). Capitalized terms used herein and not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
     The unpaid principal amount of this Revolving Line of Credit Note from time
to time outstanding is subject to mandatory prepayment from time to time as
provided in the Credit Agreement and shall bear interest as provided in the
Credit Agreement. All payments of principal and interest on this Revolving Line
of Credit Note shall be payable in lawful currency of the United States of
America in immediately available funds to the Administrative Agent.
     This Revolving Line of Credit Note is entitled to the benefits of, and
evidences obligations incurred under, the Credit Agreement, to which reference
is made for a description of the Collateral for this Revolving Line of Credit
Note and for a statement of the terms and conditions on which the Borrowers are
permitted and required to make prepayments and repayments of principal of the
obligations evidenced hereby and on which such obligations may be declared to be
immediately due and payable.
     THIS REVOLVING LINE OF CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.
     Each and every party liable hereunder or for the indebtedness evidenced
hereby whether as maker, endorser, guarantor, surety or otherwise hereby:
(a) except as may be expressly provided in the Credit Agreement or the other
Loan Documents, waives notice (including, without limitation, notice of
intention to accelerate maturity, notice of acceleration of maturity, and notice
of non-payment), presentment, demand, protest, suretyship defenses and defenses
in the nature thereof such as bringing of suit, and diligence in taking any
action to collect amounts owing hereunder or in any proceeding against any of
the rights and properties securing payment hereof; (b) waives any defenses based
upon and specifically assents to any and all extensions and postponements of the
time for payment, changes in terms and conditions and all other indulgences and
forbearances which may be granted by the holder to any party now or hereafter
liable hereunder or for the indebtedness evidenced hereby; (c) agrees to any

 



--------------------------------------------------------------------------------



 



substitution, exchange, release, surrender or other delivery of any Collateral
now or hereafter held hereunder or in connection with the Credit Agreement or
any of the other Loan Documents, and to the addition or release of any other
party or person primarily or secondarily liable; (d) agrees that if any
Collateral given to secure this Revolving Line of Credit Note or the
indebtedness evidenced hereby or to secure any of the obligations set forth or
referred to in the Credit Agreement or any of the other Loan Documents shall be
found to be unenforceable in full or to any extent, or if the Administrative
Agent, the Lender, any other Secured Party or any other party shall fail to duly
perfect or protect such Collateral, the same shall not relieve or release any
party liable hereon or thereon nor vitiate any other security or collateral
given for any obligations evidenced hereby or thereby; (e) agrees to pay all
reasonable costs and expenses incurred by the Administrative Agent, the Lender
or any other Secured Party in connection with the indebtedness evidenced hereby,
including, without limitation, all reasonable attorneys’ fees and costs, for the
making and collection of the indebtedness evidenced hereby and the enforcement
of rights and remedies hereunder and under the Credit Agreement and the other
Loan Documents, whether or not suit is instituted; and (f) consents to all of
the terms and conditions contained in this Revolving Line of Credit Note, the
Credit Agreement and the other Loan Documents.
     The liability of the Borrowers under this Revolving Line of Credit Note
shall be joint and several.
(Remainder of page intentionally left blank)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers have executed this Revolving Line of
Credit Note under seal as of the day and year first above written.

            SMITH & WESSON HOLDING CORPORATION
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        SMITH & WESSON CORP.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        THOMPSON/CENTER ARMS COMPANY, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        UNIVERSAL SAFETY RESPONSE, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        FOX RIDGE OUTFITTERS, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        BEAR LAKE HOLDINGS, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer   

(Revolving Line of Credit Note)

 



--------------------------------------------------------------------------------



 



         

            K.W. THOMPSON TOOL COMPANY, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        O.L. DEVELOPMENT, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        THOMPSON CENTER HOLDING COMPANY
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        SMITH & WESSON DISTRIBUTING, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer   

(Revolving Line of Credit Note)

 



--------------------------------------------------------------------------------



 



         

SWINGLINE NOTE

      $5,000,000   December 7, 2010

     FOR VALUE RECEIVED, the undersigned, SMITH & WESSON HOLDING CORPORATION, a
Nevada corporation, SMITH & WESSON CORP., a Delaware corporation,
THOMPSON/CENTER ARMS COMPANY, INC., a New Hampshire corporation, THOMPSON CENTER
HOLDING CORPORATION, a Delaware corporation, UNIVERSAL SAFETY RESPONSE, INC., a
Delaware corporation, FOX RIDGE OUTFITTERS, INC., a New Hampshire corporation,
K.W. THOMPSON TOOL COMPANY, INC., a New Hampshire corporation, O.L. DEVELOPMENT,
INC., a New Hampshire corporation, BEAR LAKE HOLDINGS, INC., a Delaware
corporation and SMITH & WESSON DISTRIBUTING, INC., a Delaware corporation
(collectively, the “Borrowers”), promise to pay to the order of TD BANK, N.A.
(the “Swingline Lender”), at the place and times provided in the Credit
Agreement referred to below the principal sum of
FIVE MILLION DOLLARS AND 00/100 CENTS ($5,000,000)
or, if less, the principal amount of, and interest accrued on, all Swingline
Loans made by the Swingline Lender from time to time pursuant to that certain
Amended and Restated Credit Agreement dated December 7, 2010 (as amended,
restated or modified from time to time, the “Credit Agreement”) by and among the
Borrowers, TD Bank, N.A., in its capacity as Administrative Agent (in said
capacity, together with its successors and assigns, the “Administrative Agent”)
and the Lenders party thereto from time to time (including, without limitation,
the Swingline Lender). Capitalized terms used herein and not defined herein
shall have the meanings ascribed to them in the Credit Agreement.
     The unpaid principal amount of this Swingline Note from time to time
outstanding is subject to mandatory prepayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in the Credit
Agreement. All payments of principal and interest on this Swingline Note shall
be payable in lawful currency of the United States of America in immediately
available funds to the Administrative Agent.
     This Swingline Note is entitled to the benefits of, and evidences
obligations incurred under, the Credit Agreement, to which reference is made for
a description of the Collateral for this Swingline Note and for a statement of
the terms and conditions on which the Borrowers are permitted and required to
make prepayments and repayments of principal of the obligations evidenced hereby
and on which such obligations may be declared to be immediately due and payable.
     THIS SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.
     Each and every party liable hereunder or for the indebtedness evidenced
hereby whether as maker, endorser, guarantor, surety or otherwise hereby:
(a) except as may be expressly provided in the Credit Agreement or the other
Loan Documents, waives notice (including, without limitation, notice of
intention to accelerate maturity, notice of acceleration of maturity, and notice
of non-payment), presentment, demand, protest, suretyship defenses and defenses
in the nature thereof such as bringing of suit, and diligence in taking any
action to collect amounts owing hereunder or in any proceeding against any of
the rights and properties securing payment hereof; (b) waives any defenses based
upon and specifically assents to any and all extensions and postponements of the
time for payment, changes in terms and conditions and all other indulgences and
forbearances which may be granted by the holder to any party now or hereafter
liable hereunder or for the indebtedness evidenced hereby; (c) agrees to any

 



--------------------------------------------------------------------------------



 



substitution, exchange, release, surrender or other delivery of any Collateral
now or hereafter held hereunder or in connection with the Credit Agreement or
any of the other Loan Documents, and to the addition or release of any other
party or person primarily or secondarily liable; (d) agrees that if any
Collateral given to secure this Swingline Note or the indebtedness evidenced
hereby or to secure any of the obligations set forth or referred to in the
Credit Agreement or any of the other Loan Documents shall be found to be
unenforceable in full or to any extent, or if the Administrative Agent, the
Swingline Lender, any other Secured Party or any other party shall fail to duly
perfect or protect such Collateral, the same shall not relieve or release any
party liable hereon or thereon nor vitiate any other security or collateral
given for any obligations evidenced hereby or thereby; (e) agrees to pay all
reasonable costs and expenses incurred by the Administrative Agent, the
Swingline Lender or any other Secured Party in connection with the indebtedness
evidenced hereby, including, without limitation, all reasonable attorneys’ fees
and costs, for the making and collection of the indebtedness evidenced hereby
and the enforcement of rights and remedies hereunder and under the Credit
Agreement and the other Loan Documents, whether or not suit is instituted; and
(f) consents to all of the terms and conditions contained in this Swingline
Note, the Credit Agreement and the other Loan Documents.
     The liability of the Borrowers under this Swingline Note shall be joint and
several.
(Remainder of page intentionally left blank)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers have executed this Swingline Note under
seal as of the day and year first above written.

            SMITH & WESSON HOLDING CORPORATION
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        SMITH & WESSON CORP.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        THOMPSON/CENTER ARMS COMPANY, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        UNIVERSAL SAFETY RESPONSE, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        FOX RIDGE OUTFITTERS, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        BEAR LAKE HOLDINGS, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer   

(Swingline Note)

 



--------------------------------------------------------------------------------



 



         

            K.W. THOMPSON TOOL COMPANY, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        O.L. DEVELOPMENT, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        THOMPSON CENTER HOLDING COMPANY
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        SMITH & WESSON DISTRIBUTING, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer     

(Swingline Note)

 